Citation Nr: 0640118	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
sinusitis.

2.  Entitlement to service connection for deviated septum.

3.  Entitlement to service connection for residuals of cold 
injury to the fingers and toes, claimed as frostbite.

4.  Entitlement to service connection for Epstein Barr virus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to August 1990 
and from February 1993 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, this rating determination 
granted service connection for chronic sinusitis assigning a 
0 percent rating, denied service connection for deviated 
septum, and denied service connection for residuals of 
frostbite of the fingers and toes.  A notice of disagreement 
with these decisions was received in July 2003, a statement 
of the case was issued in May 2004, and a substantive appeal 
was received in June 2004.

This matter also arises from a July 2004 RO rating 
determination which denied service connection for Epstein 
Barr virus.  A notice of disagreement with this decision was 
received in December 2004, a statement of the case was issued 
in August 2005, and a substantive appeal was received in 
October 2005.

The veteran testified at a Board hearing in June 2006.  A 
transcript of that hearing is of record.

The Board notes that the issues of entitlement to service 
connection for carpal tunnel syndrome, myopia, and rhinitis, 
in addition to the issues of entitlement to increased ratings 
for breast scars and vocal cord dysfunction were initially 
included in the veteran's July 2003 notice of disagreement 
and were addressed in the May 2004 statement of the case.  
However, the veteran expressly withdrew her appeals of these 
issues and submitted a signed statement to this effect during 
her June 2006 hearing.

In June 2006, the veteran submitted additional evidence to 
the Board which was accompanied by a signed waiver of initial 
RO review of new evidence.  The submitted materials appear to 
be duplicate medical records with highlighted selections; 
regardless, the evidence will be considered in this decision.  
38 C.F.R. § 20.1304 (2006).

The issues of entitlement to a compensable rating for 
sinusitis and entitlement to service connection for Epstein 
Barr virus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not suffer nose trauma during active duty 
service, and the veteran's deviated septum is not otherwise 
related to such service.

2.  The veteran does not suffer from any medically diagnosed 
disability of the fingers or toes related to in-service 
exposure to cold, nor is any current residual of cold injury 
of the fingers or toes otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Deviated septum was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Disability of the fingers and toes was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  

The claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought in a 
letter dated December 2002.  Moreover, in the December 2002 
letter the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the December 2002 letter was sent to the 
appellant prior to the initial RO adjudication of these 
issues and the issuance of a February 2003 rating decision.  
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The December 2002 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim by showing the nature and etiology of 
the claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish 
disability ratings or effective dates for any ratings that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with the 
December 2002 letter notifying her to submit evidence 
detailing the nature and history of her claimed disabilities.  
The RO also furnished the appellant with a letter in April 
2006 which directly explained how VA determines disability 
ratings and effective dates.  In any event, as the Board 
finds below that the preponderance of the evidence is against 
service connection in these claims, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, as to the two issues addressed on the merits in 
this decision, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record as it stands 
includes sufficient competent evidence.  All available 
pertinent records, in-service, private, and VA, have been 
obtained and the veteran has been afforded a VA examination.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Deviated Septum

A deviated septum often is a congenital or developmental 
defect for which service connection would be precluded by 38 
C.F.R. § 3.303(c), although it may be acquired due to trauma.  
The Rating Schedule (38 C.F.R. Part 4), authorizes 
compensation only for a deviated septum resulting from 
trauma.  In this case, there is no competent evidence to 
suggest any nasal trauma in service.

The Board initially notes that the veteran's service medical 
records are devoid of reference to any trauma to the nose.  
Examination reports from May 1990, June 1993, and January 
1997 include no reference to any history, complaints, or 
treatment associated with nose trauma and the veteran's nose 
and sinuses were clinically evaluated as normal at the time 
of each examination.  The associated medical questionnaires 
show the veteran denied any history of nose trouble or even 
broken bones.  The service medical records do reflect that 
the veteran suffered head trauma in an April 2000 motor 
vehicle accident, but there is no suggestion of complaints or 
treatment specific to any nose involvement; moreover, the 
veteran has not alleged that her current deviated septum was 
caused by such an incident.

The veteran's June 2002 separation examination notes the 
existence of the veteran's deviated septum.  However, there 
is no indication that the deviated septum is a residual of 
any trauma.  Moreover, the record contains no evidence of any 
post-service medical treatment which suggests a past nose 
fracture or any residuals of a nose fracture.  Most 
significantly, the February 2003 VA examination report shows 
that the veteran specifically denied any associated trauma in 
connection with her history of a deviated septum; there is no 
indication in the record that the veteran has ever otherwise 
expressed an in-service trauma as the cause of the deviated 
septum.

The Board acknowledges that the veteran has a current 
diagnosis of a deviated septum.  Moreover, by advancing this 
claim of service connection, the veteran herself is asserting 
that her deviated septum was caused by her active duty 
service.  Significantly, however, the veteran has not 
indicated that she has any specialized medical training and 
she must be considered a lay person.  Although the veteran is 
competent to testify as to her symptomatology, a lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Thus, these 
statements are not probative of whether the veteran's 
deviated septum was caused by her active duty service.

In short, the preponderance of the evidence is against a 
finding that service connection is warranted for the 
veteran's deviated septum.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  

Residuals of cold injury to the fingers and toes

The Board finds that service connection is not warranted for 
residuals of cold injury as the preponderance of the 
competent evidence of record is against a finding that the 
veteran currently suffers from any diagnosed residuals of 
cold injuries.

The veteran has described an incident of exposure to cold 
conditions during an in-service incident in 1985 or 1986 
which, she describes, resulted in a need for medical 
treatment.  The veteran has further described recurring 
numbness, pain, and discoloration of toes and fingers when 
exposed to cold conditions.  At her June 2006 hearing, the 
veteran described that she has been unable to provide 
documented medical evidence regarding the residuals of the 
claimed cold injury because, once a symptomatic episode 
begins, the symptoms typically resolve on their own before 
medical attention can be obtained.  The veteran also 
testified that she has been repeatedly informed that it is 
not possible to clinically verify any residuals of cold 
injury when the symptoms are not active and apparent.

The service medical records are silent as to complaints or 
treatment for any cold injury, and the described in-service 
incident of cold exposure is not verified by the record.  
Examination reports from May 1990, June 1993, and January 
1997 include no reference to any history, complaints, or 
treatment associated with cold injury or symptoms in the 
fingers or toes and the veteran's feet and upper extremities 
were clinically evaluated as normal at the time of each 
examination with no pertinent abnormalities noted.

The Board notes that a June 1993 medical record shows the 
veteran received treatment for pain in her feet, including 
numbness involving toes.  However, the treatment notes make 
absolutely no indication that either the veteran or any 
medical professional believed any cold injury was involved at 
that time.  It appears that the symptoms were treated with a 
topical medicine and instructions were given regarding 
keeping the feet clean; there is no indication of further 
treatment or any pertinent subsequent diagnosis.

The Board also notes that in April 2002 the veteran reported 
symptoms which included numbness and tingling in the right 
hand.  However, the symptoms were suspected to be symptoms of 
carpel tunnel strain.  There is no suggestion in this April 
2002 record that neither the veteran nor any medical 
professional believed that a cold injury was involved in the 
symptomatology.  Furthermore, there is no indication in the 
entire record that any medical professional has clinically 
related these symptoms to residuals of a cold injury.

The Board acknowledges that the veteran's June 2002 
separation examination report indicates that the veteran's 
feet and hands were not found to be clinically normal at that 
time.  Indeed, the examination report notes repeatedly that 
this was because the veteran claimed to have frostbite in the 
fingers and toes.  However, the examiner makes it clear that 
there were no clinical findings to support this report; the 
examiner noted that frostbite was "by history only."  A 
bare transcription of lay history, uncorroborated by medical 
evidence in the record and unenhanced by additional comment 
by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

Even accepting the veteran's testimony regarding in-service 
cold exposure, the Board is unable to find that there is 
currently a chronic residual disability from a cold injury.  
The February 2003 VA examination report reflects that the 
examiner acknowledged and understood the veteran's report of 
having been exposed to cold conditions for over two hours 
during an in-service incident, but was unable to find any 
clinical evidence of cold injury residuals.  Although the 
examiner did not review the veteran's medical claims file, 
the clinical finding of no evidence of cold injury residuals 
is highly probative; the finding is entirely a function of 
observable evidence at the time of the examination and, 
moreover, the examiner understood and accepted the veteran's 
own described history of the claimed cold injury.

The only evidence of record which indicates that the veteran 
currently experiences residuals of cold injuries as a result 
of active duty are the veteran's own statements regarding her 
experienced symptomatology.  As a lay person, the veteran is 
competent to testify as to her symptomatology but is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  These statements are not probative 
of whether the veteran has residuals of cold injuries which 
are linked to active duty.  Indeed, the veteran herself has 
acknowledged that there has been no clinical documentation of 
any residuals of cold injury in the veteran's fingers and 
toes.  While the Board finds no reason to doubt the sincerity 
of the veteran's testimony, service connection may not be 
granted in this case without some competent medical evidence 
to support the claim.

In this case, the preponderance of the evidence is against 
the veteran's claim.  The above findings fail to demonstrate 
current chronic residuals of a cold injury in the fingers and 
toes.  In the absence of proof of a present disability, the 
requirements for entitlement to service connection cannot be 
met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

Entitlement to service connection for deviated septum is not 
warranted.  Entitlement to service connection for residuals 
of cold injury to the fingers and toes is not warranted.  To 
this extent, the appeal is denied. 


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity of a disability since the last 
examination. VAOPGCPREC 11-95 (1995).

During the June 2006 hearing, testimony included multiple 
indications from the veteran and her representative that her 
service connected sinusitis had increased in severity since 
her most recent VA examination in February 2003.  Therefore, 
the Board believes a current VA examination is warranted.

With regard to the issue of entitlement to service-connection 
for Epstein Barr virus, the Board finds that it is unclear 
from the record whether the veteran is currently diagnosed as 
having a chronic disability involving Epstein Barr virus and, 
furthermore, it is unclear whether the veteran was diagnosed 
with any Epstein Barr virus related disability during 
service.  The veteran's in-service and post-service medical 
records reflect extensive treatment for symptoms of fatigue.  
The veteran has asserted that she tested positive for having 
Epstein Barr virus during service and that she has tested 
positive for the virus following service.  In this regard, 
the veteran has directed the Board's attention to February 
2001 in-service test results which concern "EB VCA specific 
IgM."  The Board is not competent to interpret the 
significance of such test results.

The veteran has submitted post-service medical records which 
fail to clarify the facts of this case.  An October 2003 
doctor's letter indicates that "[the veteran's] test for 
Epstein Barr virus was positive."  The October 2003 lab 
result sheet shows the veteran tested positive for "EBV 
Early Antigen Ab, IgG" and indicates that this "suggest[s] 
recent or chronic-active infection."  A January 2004 medical 
record offers that the 2001 "tests from the military [show] 
positive EB virus IGM and positive EB virus IGG."  The 
report adds, "her EB virus titer still tends to be 
positive."

However, a May 2004 record states only that the veteran has 
"a history of Epstein Barr."  This record also indicates 
uncertainty about the etiology of any chronic fatigue 
symptoms and further contemplates "a questionable history of 
'something wrong with pituitary.'"  An August 2004 record 
states "she has a strong history of Epstein Barr" but the 
author appears to specifically decline to relate any current 
symptoms to the virus; the report goes on to say "at this 
adult age, most people will be positive for Epstein Barr."

A December 2004 statement from a physician describes the 
veteran's described symptoms of fatigue as "consistent with 
flares of the Epstein Barr virus."  An April 2005 record 
states, in a section which primarily transcribes the 
veteran's reported symptoms, that the veteran "has the 
Epstein Barr" and "has the chronic fatigue."  Multiple 
June 2005 records, however, state that the veteran "has a 
history of EBV."

The record lacks a clear clinical diagnosis of a current 
chronic disability associated with Epstein Barr virus, but 
medical records repeatedly suggest the possibility of such a 
pathology.  In order to provide the veteran with every 
consideration in this appeal, the Board finds it necessary to 
remand this issue for further development and factual 
clarification.

Timing and causation are essential elements in review of the 
factual record for informed appellate consideration of a 
service connection claim.  In this case, the Board finds that 
further development is necessary to create an adequate record 
which clarifies 1) whether the veteran has been clinically 
determined to have a chronic disability specifically 
associated with Epstein Barr virus, and 2) whether any 
current Epstein Barr virus infection and associated 
disability were at least as likely as not caused or 
permanently aggravated during the veteran's active duty 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and severity of her service-
connected sinusitis.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of her claimed 
disability involving Epstein Barr virus.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please clarify whether the veteran 
currently suffers from any diagnosed 
chronic disabilities caused by Epstein Barr 
virus.  Please identify any such chronic 
disabilities and indicate if any were 
manifested during the veteran's active duty 
service.

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that a current chronic disability related 
to Epstein Barr virus, if any, is causally 
related to the veteran's active duty 
service or was permanently aggravated by 
the veteran's active duty service?  In 
answering this question, please discuss 
the relevant service and post-service 
medical records.

3.  After completion of the development 
requested above to the extent possible, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  The RO should furnish the 
veteran and her representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


